AVINO SILVER & GOLD MINES LTD. T 604.682.3701 Suite 400, 455 Granville Street ir@avino.com F 604.682.3600 Vancouver, BC V6C 1T1 www.avino.com November 09, 2010 TSX-V: ASM U.S. OTC BB: ASGMF Berlin & FSE: GV6 AVINO SAMPLES UP TO 13.95 G/T AU, 842 G/T AG AT SAN GONZALO Avino Silver and Gold Mines (Avino) is pleased to report on progress from its bulk sampling program at the San Gonzalo mine northeast of Durango, Mexico. As Avino reported in its October 13th news release, two raises were driven to connect the lower level 2 (2260m elevation) with the upper level 1 (2306m elevation).The assays from initial sampling in the eastern raise have now been retrieved.Location of these channel samples can be viewed on Avino’s website. Line Width (m) Gold g/t Silver g/t Lead g/t Zinc g/t Copper g/t 1 2 3 4 (Includes): 5 (Includes): 6 7 (includes): 8 9 10 11 12 (includes): 13 14 1 (includes): 15 (includes): 93 16 17 (includes): 18 Average: (The full sampling results can be viewed on Avino’s website) Samples are from channels cut across the San Gonzalo 1 vein.The samples were assayed by Inspectorate Labs.Samples were crushed and ground in Durango with pulps assayed in Richmond BC using fire assay and AA finish for gold, four acid digestion and AA for most silver with fire assay and gravimetric finish for very high silver,Aqua Regia digestion and ICP for base metals. Avino’s mine staff report that approximately 2000 tonnes of mineralized vein rock have been broken from stope 2-140 so far, which is calculated to grade 1.9g/t gold and 340 g/t silver. This compares well with the originally inferred resource (Orequest August 31, 2009 43101 compliant report) which estimated 444,250 tonnes at San Gonzalo grading 2.61 g/t gold, 322 g/t silver, 1% lead and 1.5% zinc. Avino’s mill has now completed processing the stockpiled copper ore from the original mining operation on the ET zone and will now undergo a two week maintenance upgrade prior to starting milling of the San Gonzalo material. Founded in 1968, Avino has established a long record of mining and exploration in Mexico. The Company's focus is to bring the property to production. Avino remains well funded. For more information on the San Gonzalo project, visit the Company’s website at www.avino.com ON BEHALF OF THE BOARD “David Wolfin” David Wolfin President & CEO Neither TSX Venture Exchange nor its Regulation Services Provider (as that term is defined in the policies of the TSX Venture Exchange) accepts responsibility for the adequacy or accuracy of this release.This release contains statements that are forward-looking statements and are subject to various risks and uncertainties concerning the specific factors disclosed under the heading “Risk Factors” and elsewhere in the Company’s periodic filings with Canadian securities regulators.Such information contained herein represents management’s best judgment as of the date hereof based on information currently available.The Company does not assume the obligation to update any forward-looking statement. 2
